Citation Nr: 0302747	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  96-40 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for postoperative 
residuals of a left patellar tendon rupture, currently rated 
10 percent disabling.  


(The issue of entitlement to a higher initial rating for 
headaches with vertigo will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1994.

The case was previously before the Board of Veterans' Appeals 
(Board) in February 1998 on a number of issues.  At that 
time, the issue of entitlement to an increased rating for 
postoperative residuals of a left patellar tendon rupture was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) for further development.  The case is once more 
properly before the Board for action. 

The Board is undertaking additional development on the issue 
of entitlement to a higher initial evaluation than 30 percent 
for headache disability with vertigo pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903.  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All evidence required for an equitable determination of 
the veteran's claim has been secured.  

2.  Any recurrent subluxation or lateral instability 
resultant from the postoperative residuals of a left patellar 
tendon rupture is no more than mild.  

3.  Flexion in the service connected left knee is not limited 
to less than 60 degrees and extension is not limited more 
than 5 degrees.  

4.  The postoperative residuals of a left patellar tendon 
rupture do not result in any significant limitation of 
function.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
postoperative residuals of a left patellar tendon rupture are 
not met at any time since the grant of service connection.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp 2002); 
38 C.F.R. §§ 3.102, 4.40, 4.45, 4.71a, Part 4, Codes 5257, 
5260 and 5261 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  See also 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326) (2002) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except for the 
amendment relating to claims to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

Service connection for the postoperative residuals of a left 
patellar tendon rupture was granted in a September 1994 
rating action, and a non compensable rating assigned.  After 
the veteran voiced disagreement with this rating, the 
evaluation for the disability was increased to 10 percent, 
effective on the date of claim.  The veteran continued to 
voice disagreement with this increased rating.  In May 1996, 
the veteran was furnished with a statement of the case on the 
issues of the evaluation for the left knee disorder.  He was 
later furnished with supplemental statements of the case in 
January 1997 and October 2001.  This document set forth the 
legal criteria governing the claims now before the Board, 
list the evidence considered by the RO, and offer an analysis 
of the facts as applied to the legal criteria set forth 
therein, thereby informing the veteran of the information and 
evidence necessary to substantiate his claims.  The Board 
further notes that the veteran was supplied with a letter in 
April 2002, setting forth the appropriate provisions of the 
VCAA. These documents also informed the veteran of the types 
of information needed to establish entitlement and of what 
evidence was already in the claims folder.  The Board 
therefore concludes that the RO essentially informed the 
veteran which evidence, if any, should be obtained by him, 
and which evidence, if any, would be obtained by the VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board further concludes that the April 2002 letter 
essentially notified him of the requirements of the 
regulations implementing the VCAA, including 38 C.F.R. 
§ 3.159 (b)(1), letting him know the type of evidence he was 
responsible for and what VA would obtain.  Although the April 
2002 letter referenced a different disability, it was in 
connection with a claim for higher evaluation, and thus, the 
types of evidence pertinent are the same as for the instant 
appeal.  The record as a whole shows that VA has informed the 
veteran of the type of information and evidence necessary to 
substantiate his claims.  Given that, as discussed below, the 
evidence is fully developed, and there is no indication of 
additional pertinent evidence that should be sought, any 
failure to notify the veteran specifically of what evidence 
he should submit and what VA would obtain would be, at worst, 
harmless error.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The RO has obtained the 
service medical records and the reports of private medical 
treatment pertinent to this appeal and reported by the 
veteran.  The RO has associated them with the record.  The 
veteran has not identified additional sources that could 
furnish evidence relevant to the issue before the Board, and 
the Board is aware of none.  In this regard, the Board notes 
that the veteran presented additional treatment records at 
his personal hearing before the undersigned in October 2002.  
While his representative did make reference to medical 
reports already of record, neither the veteran nor his 
representative made any reference to records not in the 
claims folder. 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
the veteran has been furnished with multiple examinations and 
the Board, upon reviewing these reports, concludes that there 
are sufficient findings by which to rate the left knee 
disorder.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  

A review of the service medical records indicates that when 
he was seen in May 1987, he reported that when coming down 
from a jump during a basketball game, he felt a significant 
pop and immediate pain in the left knee with complete 
collapse.  He was treated for a left patellar ligament 
rupture.  He reported no history of prior left knee injury or 
systemic disease.  He underwent surgical repair of the left 
tendon, and follow-up treatment was required.  

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  

The veteran's claim for a higher evaluation for left patellar 
tendon rupture is an original claim that was place in an 
appellate status by his disagreement with the initial rating 
award.  In this circumstances, the rule in Francisco v. Brown 
7 Vet. App 55, 58 (1994) ("Where entitlement to compensation 
has already bee established and an increase in disability is 
at issue, the present level of disability is of primary 
importance"), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of the an initial rating, separate ratings may be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

When the VA examined the veteran in June 1994, there was a 
well-healed midline surgical incision.  There were 
approximately 5 degrees of extension and 95 degrees of 
flexion.  Palpable crepitus was present with motion.  There 
was no anterior posterior, medial or lateral instability.  No 
rotational instability was appreciated, and there was no 
medial lateral joint line tenderness.  

On a subsequent VA examination in August 1995, the veteran 
reported that his knee occasionally felt stiff, and that 
there was aching and swelling on standing.  On examination, 
there was a well-healed scar, which was not tender, retracted 
or prominent.  Slight tenderness was present over the 
insertion of the patella tendon.  There was crepitation under 
the patella.  He had no difficulty extending and locking the 
knee but only flexed to 120 degrees.  The knee was stable to 
stress, and there was no atrophy of the quadriceps noted.  
The diagnosis was post operative arthrotomy repair of the 
ruptured left patellar tendon with residual symptoms and 
spurs.  

The veteran provided testimony at a formal hearing before a 
Regional Office (RO) hearing officer in November 1996.  He 
reported knee pain and swelling when walking, and that the 
joint was not as tight as the right knee.  (Transcript, 
hereinafter T-5)  The swelling occurred on a daily basis, and 
was increased on use.  (T-6)

Jonathan Staub, M.D., reported in a statement that the 
veteran had been under his care since July 1996.  The veteran 
was then undergoing physical therapy for arthritis of the 
left knee.  Also of record are reports of private medical 
treatment, which show that when the veteran was seen in July 
1996, there was significant atrophy of the left knee, without 
varus, valgus, anterior or posterior laxity.  No joint line 
tenderness was present, but there was some mild crepitus.  On 
follow-up treatment the next month, there was moderate 
patellofemoral crepitus.  Mobility was a bit better than on 
previous treatment.  No significant effusion was reported 
when the veteran was treated in September 1996.  

Of record is a statement dated in August 1996 from David A. 
Esposito, M.D.  Dr. Esposito noted that the veteran had 
degenerative changes of the patellofemoral joint and 
quadriceps tendinitis.  He concluded that the veteran had a 
permanent partial disability of about 15 percent in that leg.  

The veteran underwent a Persian Gulf VA compensation 
examination in February 1995, at which time it was reported 
that he retained full range of motion of his extremities 
without any deformities.  

Of record are reports of treatment at the Cape Fear Medical 
Center.  In an October 1996 note, the veteran reported his 
knees felt better with medication.  When seen the next week, 
the overall pain had decreased somewhat.  Swelling was still 
present with prolonged standing.  

The veteran was examined for compensation purposes for the VA 
in December 1999, at which time he reported the history of 
inservice injury.  He indicated that he had not sought 
treatment since seeing Dr. Esposito.  On examination, he 
walked without a limp.  There was mild weakness of the left 
knee as compared to the right.  There was no effusion or 
ligamentous laxity.  Both knees could fully extend.  The left 
knee actively flexed to 120 degrees, and passively to 125 
degrees.  McMurray's testing was negative bilaterally, and 
the posterior and anterior drawer signs were negative.  X-ray 
films of the left knee showed calcification about the 
superior pole of the patella.  The articular space between 
the patella and the femur was slightly diminished.  There 
were no loss bodies or arthritic changes present.  The 
diagnoses included post tear of the left quadriceps of the 
patella tendon, most likely the patellar tendon, with minimal 
limitation of motion and minimal chondromalacia aggravated by 
the tear, with residual mild muscle weakness.  

The veteran presented testimony before the undersigned at a 
formal hearing in October 2002.  In particular, while the 
veteran spoke mostly about another disability, his 
representative noted Dr. Esposito's conclusion that the 
disability in the left knee was greater than 10 percent.  (T-
18).

The Board must review this evidence in light of pertinent 
diagnostic codes.  In the instant case, the veteran's 10 
percent rating is appropriate where there is mild recurrent 
subluxation or lateral instability.  For a 20 percent rating 
to be warranted, there must be moderate recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Part 4, Code 5257 
(2002).  

A review of the findings on examination and treatment do not 
show that the veteran's service connected postoperative 
residuals of a left patellar tendon rupture is, or was at any 
time subsequent to the grant of the initial 10 percent 
rating, of sufficient severity to warrant a 20 percent 
rating.  

On the initial VA compensation examinations, in June 1994 and 
August 1995, the left knee was stable, and there was no 
medial joint line tenderness or atrophy of the quadriceps.  
In a February 1995 examination, the veteran retained full 
range of motion of the extremities without any deformities.  

Reports of private medical treatment also do not show 
symptomatology more consistent with the criteria for the 20 
percent rating.  A July 1996 treatment note indicated that 
while there was significant atrophy of the left knee, there 
was no laxity or joint line tenderness, and crepitus was only 
mild in nature.  Dr. Esposito, in an August 1996 letter, 
indicated that the veteran had a permanent partial disability 
of 15 percent in the left leg, but noted that this disability 
was due, at least in part, to degenerative changes of the 
patellofemoral joint.  The Board notes that service 
connection is not in effect for any form of arthritis of the 
knee joint, and therefore, symptomatology resultant from such 
a disorder cannot be utilized in determining the rating for 
the service connected disability.  

On the most recent VA compensation examination, in December 
1999, the veteran reported that he had not sought treatment 
for the postoperative residuals of a left patellar tendon 
rupture since 1995, when Dr. Esposito treated him.  At the 
time of examination, no effusion of ligamentous instability 
was reported.  

The Board has carefully reviewed the testimony offered by the 
veteran at his multiple hearings.  These hearings make 
reference to treatment the veteran has received, and state 
that pain and swelling are present.  However, the objective 
findings on multiple examination and treatment records do not 
support the conclusion that any recurrent subluxation or 
lateral instability is moderate in nature.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
noted that Diagnostic Code 5257 is not predicated on loss of 
range of motion.  See Johnsonv. Brown, 9 Vet. App 7, 11 
(1996).  The Court has held that where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology overlaps.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  There is evidence that, in addition to the 
recurrent subluxation and lateral instability reviewed in 
Diagnostic Code 5257, the veteran's postoperative residuals 
of a left patellar tendon rupture are manifested by 
limitation of motion and pain on motion.  Limitation of 
motion can be rated based on limitation of flexion 
(Diagnostic Code 5260) or limitation of extension (Diagnostic 
Code 5261). 

In this case, even if the Board were to conclude that a 
separate rating based on limitation of motion was 
appropriate, it would not change the rating for the knee 
disorder unless it was demonstrated that the motion would be 
compensable under Diagnostic Codes 5260 or 5261.  For a 10 
percent rating to be appropriate flexion must be limited to 
45 degrees or extension limited to 10 degrees.  In 
particular, the Board notes that on examination in June 1994 
and August 1995, extension was not limited more than 5 
degrees, and flexion was not limited to less than 60 degrees.  
On the most recent VA compensation examination, the veteran 
retained full extension of the knee, and active flexion was 
possible to 120 degrees.  Therefore, the veteran's limitation 
of motion, at its worst, does not met the requirements for a 
compensable rating under either Diagnostic Codes 5260 or 
5261.  

Accordingly, the Board concludes that an increased rating on 
a schedular basis is not warranted at any time after the 
initial grant.  The Board must further review the appropriate 
regulatory provisions to ascertain if there is otherwise a 
basis for an increased rating for the left knee disorder.  

The Court has further has held that when a Diagnostic Code 
provides for compensation based solely upon limitation of 
motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2002) must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
As the Board has considered whether the postoperative 
residuals of a left patellar tendon rupture should be rated 
at a higher rating than 10 percent based on limitation of 
motion, the Board finds that the Court's holding in DeLuca 
applies.  

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. 

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98, which held that these provisions must be 
considered in light of the relevant Diagnostic Code governing 
limitation of motion.  To establish a separate rating under 
these provisions would be tantamount to an extraschedular 
rating under 38 C.F.R. § 3.321, an outcome not envisioned by 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002).

A review of the findings on examination and treatment do not 
demonstrate a basis under these provisions for an increased 
rating for the left knee disorder.  VA examinations in June 
1994 and August 1995 show at worst slight tenderness over the 
left knee, and there was no atrophy or instability.  Private 
treatment records show no tenderness or laxity, and swelling 
was only reported on prolonged standing.  While Dr. Esposito 
indicated that there was a permanent disability of 15 percent 
of the left leg, his assessment was clearly not an 
application of the rating schedule.  On the most recent 
compensation examination, while weakness was present in the 
left knee, it was only characterized as mild.  No effusion or 
laxity was present.  The Board has noted the veteran's 
testimony that pain was present on motion.  However, in light 
of the limited physical findings demonstrated on examination, 
the Board finds no basis by which to conclude that an 
increased rating under the provisions of 38 C.F.R. 4.40 or 
4.45 is warranted.  

Therefore, having reviewed the criteria in diagnostic codes 
5257, 5260 and 5261 along with the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, the Board finds no basis by which to grant 
a 10 percent rating.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.   


ORDER

A higher initial rating for a left knee disorder, currently 
rated 10 percent disabling is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

